 



Exhibit 10.1
AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
23rd day of August, 2007, by and between ACE*COMM Corporation, a Maryland
corporation (the “Company”), having an address at 704 Quince Orchard Road,
Gaithersburg, Maryland 20878 and James Greenwell (the “Executive”), currently
residing at 11534 Hemingway Drive, Reston, VA 20191.
     WHEREAS, the Executive desires to enter into an agreement of employment
with the Company in accordance with the terms and conditions set forth herein;
and
     WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and President in accordance with the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto, intending legally to be bound, hereby
agree as follows:

1.   Term of Employment. The initial term of employment shall begin on the date
set forth above (the “Effective Date”) and shall continue in effect until the
first anniversary of the Effective Date (such period being the “Initial Term”).
On the first anniversary of the Effective Date and on subsequent anniversaries,
the term of employment shall automatically renew for successive one year
periods, unless at least thirty (30) days prior to the end of such renewal date
either party hereto gives written notice to the other party of its intention not
to renew the term of employment. As provided below, this Agreement shall remain
in effect following a Change in Control. The Executive’s employment may be
terminated at any time during the Initial Term or during any renewal term solely
in accordance with the terms and conditions of Section 5 hereof.   2.   Duties.

  2.1   Position. The Company hereby employs the Executive in an executive
capacity with the title of Chief Executive Officer and President, and the
Executive hereby accepts such employment and undertakes and agrees to serve in
such capacity. In such capacity, the Executive shall have such powers, perform
such duties and fulfill such responsibilities typically associated with such
positions in other publicly held companies. The Executive shall devote
substantially all of his working time and efforts to the performance of his
duties hereunder. The Executive shall report directly to the Board of Directors
(the “Board”) of the Company and have the authority to hire and discharge any
employee within his area of responsibility.     2.2   Limitation on Other
Employment. During the term of his employment hereunder, the Executive will not
engage in any other occupation for gain, profit or pecuniary advantage, without
the consent of the Board of Directors of the Company; provided, however, that
this limitation shall not be construed as preventing him from (a) serving on the
board of directors of any corporation not directly competitive with the Company
(provided that the Executive has obtained the approval of the Board prior to
commencing such service), and (b) investing or

 



--------------------------------------------------------------------------------



 



      trading in securities or other forms of investment, in each case so long
as such activities do not materially interfere with the performance of his
duties hereunder and such investments do not represent the ownership of 5% or
more of the capital stock of publicly traded entities.

3.   Compensation.

  3.1   Base Salary. In consideration of the services rendered hereunder, the
Company shall pay the Executive during the Initial Term of this Agreement a base
salary at the rate of Two Hundred Fifty Thousand ($250,000) per annum or such
higher rate as the Board may in their discretion determine (“Base Salary”),
which amount will be payable to him in bi-weekly installments (or at such
intervals as other salaried employees of the Company are paid). The amount of
the Executive’s Base Salary shall be reviewed annually by the Board but shall
not be reduced without written consent of the Executive.     3.2   Incentive
Compensation.

  (a)   The Executive will be eligible to participate in the ACE*COMM Incentive
Compensation Plan (“ICP”) at a level commensurate with his position. Specific
annual entitlements to bonus awards shall be predicated on the Executive’s
performance and subject to the Company achieving its operating targets,
consistent with the rules set forth in the ICP.     (b)   The Executive shall
participate in all other Bonus, Long-Term Capital Accumulation and/or
Stock-Based Programs that the Company may adopt from time to time for senior
executives.

4.   Benefits.

  4.1   Benefit Program. The Executive will be eligible to participate in the
group insurance plans (“Insurance Plans”), retirement plans, and other benefits
plans and arrangements (such retirement and other benefit plans and
arrangements, together with the Insurance Plans, the “Benefit Program”)
available to executives of the Company, as such plans may be or have been
adopted from time to time in the Company’s discretion. Nothing in this Agreement
shall affect the Company’s right to change insurance carriers and to adopt,
amend, or terminate such plans and arrangements at any time. The Company will
provide to the Executive the specific benefits listed on Schedule A hereto.    
4.2   Employee Time Off. Employee Time Off will be provided as customary for
executives when necessary and convenient for both ACE*COMM and the Executive;
and no Employee Time Off will be accrued or paid out at any time.     4.3  
Automobile Allowance. In accordance with Company policy as established from time
to time, the Company will provide the Executive with a monthly automobile
allowance at a rate mutually agreed upon by Executive and the Board.

 



--------------------------------------------------------------------------------



 



  4.4   Expense Reimbursement. In accordance with the policies and procedures
which may be adopted from time to time by the Company and upon presentation by
the Executive of sufficient documentation and substantiation of such expenses,
the Company will reimburse the Executive for his ordinary and customary business
expenses incurred in the performance of his duties hereunder.

5.   Termination.

  5.1   Termination by the Company for Cause.

  (a)   Definition. The Company may terminate the Executive’s employment
hereunder for “Cause” which shall be limited to:

  (i)   Neglect or dereliction in the performance of the Executive’s duties or
other similar misconduct by him and the failure to cure such situation within
ten (10) days after receipt of a notice thereof from the Board of Directors,    
(ii)   The Executive’s engaging in conduct which has caused material injury to
the Company, monetary or otherwise, as determined by the Board of Directors,    
(iii)   The Executive’s engaging in conduct constituting a breach of fiduciary
duty to the Company, or the Executive’s commission of an act of dishonesty,
disloyalty, or fraud with respect to the Company,     (iv)   The Executive’s
breach of this Agreement,     (v)   The Executive’s material violation of the
code of conduct adopted by the Board of Directors or any other written Company
policy of similar significance, or     (vi)   The Executive’s conviction of, or
plea of guilty or nolo contendere to, any felony or any crime which involves the
property of the Company or dishonesty, disloyalty, or fraud with respect to the
Company.

  (b)   Compensation upon Termination for Cause. Upon the termination of the
Executive’s employment for Cause, the Company shall pay the Executive his Base
Salary and prorated target incentive compensation, if any, and shall permit his
continued participation in the Benefit Program through the effective date of
such termination.

  5.2   Termination for Disability or Death.

  (a)   Disability. The Company may terminate the Executive’s employment
hereunder in the event of the Executive’s permanent disability. For the

 



--------------------------------------------------------------------------------



 



      purposes of this Agreement, permanent disability shall mean the
Executive’s inability, whether mental or physical, to perform the regular duties
of his employment on a full-time continuous basis for six (6) consecutive months
(the “Disability Period”). If a policy of disability insurance maintained by the
Company is in effect insuring the Executive, then in no event shall Executive be
deemed to be disabled until he is determined to be entitled to receive
disability income payments pursuant to such disability policy. During the
Disability Period the Company shall (i) pay the Executive his full Base Salary
then in effect, as well as any ICP benefit to which he would otherwise be
entitled, reduced by any amounts which he actually received under any disability
plan maintained by the Company during the Disability Period, and (ii) shall
continue his participation in the Benefit Program subject to the terms and
conditions of the plans and arrangements. The Company shall notify the Executive
in writing of its determination that he has a permanent disability. If the
Executive disputes the Company’s determination that he has a permanent
disability, then the question shall be decided by a panel of three physicians,
one to be designated by the Company, one by the Executive and one by the first
two so designated. The determination of the panel shall be final and binding
upon the parties with costs of the panel to be paid by the Company.

  (b)   Death. The Executive’s employment hereunder will terminate upon the
Executive’s death without any further notice or action required by the Company.
    (c)   Compensation Upon Termination For Disability or Death.

  (i)   If the Company terminates the Executive’s employment due to permanent
disability, pursuant to Subsection 5.2(a) herein, the Company shall pay the
Executive his monthly Base Salary then in effect for one (1) year after his
termination, reduced by any amounts which he actually receives under any
disability plan maintained by the Company and shall pay the Executive when due,
a pro-rata portion of the bonus determined pursuant to (iii) below corresponding
to the period of his active employment during the termination year.     (ii)  
If the Executive’s employment is terminated due to his death, pursuant to
Subsection 5.2(b) herein, the Company shall pay the Executive’s estate or
designated beneficiary (A) the Executive’s Base Salary and any other amounts due
or earned through the date of death, (B) until the end of the fiscal year in
which the date of death occurred, or, if greater, for three months following the
date of death, the Executive’s Base Salary as in effect (offset by any proceeds
paid to the Executive from any Company-maintained life insurance policy), and
(C) a pro-rata portion of the bonus

 



--------------------------------------------------------------------------------



 



      determined pursuant to (iii) below corresponding to the period of his
employment during the termination year.     (iii)   For purposes of determining
the bonus payable in the year of termination, the Company shall pay a bonus
equal to the amount of the current year’s target bonus which could have been
paid to Executive for the year of termination, pro-rated for the period of his
employment during the termination year.

  (d)   Insurance Plans upon Termination for Death or Disability.

  (i)   If the Company terminates the Executive’s employment due to his
permanent disability, pursuant to Subsection 5.2(a) herein, the Company shall
continue to provide him and his dependents coverage under the Insurance Plans,
at his option, for the longer of one year or the period required by applicable
law. The Company shall provide such coverage at its expense (except with respect
to those costs for which the Executive was responsible prior to the termination
of employment).     (ii)   If the Executive’s employment is terminated due to
his death, pursuant to Subsection 5.2(b) herein, the Company shall continue to
provide the Executive’s dependents medical insurance coverage, at their option,
for the longer of one (1) year after his death or the period required by
applicable law. The Company shall provide such coverage at its expense (except
for those costs for which the Executive was responsible prior to his death).    
(iii)   In the event the continued coverage contemplated by Subsections
5.2(d)(i) and (ii) is not permitted by the Insurance Plans, then the Company for
the period specified above will instead pay the Executive or the Executive’s
dependents (in the event of the Executive’s death) the monetary value of the
premium(s) that it would have paid on the Executive’s behalf if such continued
coverage were permitted.

  5.3   Termination By The Executive.

  (a)   Good Reason. The Executive may terminate his employment hereunder for
“Good Reason,” which shall be limited to: (i) the failure by the Company (or its
stockholders as the case may be) to elect or reelect or to appoint or reappoint
the Executive to the offices of Chief Executive Officer and President (ii) the
occurrence, without the written consent of the Executive, of an event
constituting a material breach of this Agreement by the Company, or (iii) a
Change in Control (as defined in Section 5.3(c) herein) and any one of the
following events occurring within one (1) year after such Change in Control:

 



--------------------------------------------------------------------------------



 



  (A)   the assignment to the Executive of any material duties inconsistent with
the Executive’s then status as an executive officer of the Company or a
substantial adverse alteration in the nature of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control;

  (B)   a reduction by the Company in the Executive’s Base Salary as in effect
immediately prior to the Change in Control;

  (C)   a reduction in the aggregate percentage upon which the Executive’s
Incentive Compensation is determined unless equivalent reductions are made
generally for other executives of the Company;

  (D)   the relocation of Executive’s principal place of employment, without his
consent, to a location more than twenty (20) miles from the place of such
employment immediately prior to the Change in Control;

  (E)   The failure by the Company to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under the Benefit
Program immediately prior to the Change in Control, any action by the Company
which materially reduces the Benefit Program (other than general reductions that
are applicable to other executives too), or the failure by the Company to
provide the Executive with paid Employee Time Off as provided to Executive
immediately prior to Change in Control;

  (F)   The failure of a successor to the Company to expressly assume and agree
to perform this Agreement pursuant to Section 5.5 herein.

      The Executive understands and agrees that none of the foregoing events
shall constitute Good Reason unless and until the Executive provides written
notice to the Company identifying the asserted grounds for Good Reason and such
notice is provided to the Company within ninety (90) days of such event. The
Executive further understands and agrees that the events described above shall
not constitute Good Reason unless and until the Company fails to cure such
asserted grounds for Good Reason within twenty (20) days of its receipt of such
notice from the Executive.     (b)   Compensation and Benefits upon Termination
By The Executive.

  (i)   In the event of a termination of this Agreement by the Executive without
Good Reason, the Company shall pay him his Base Salary and the prorated portion
of the target bonus, if any, determined pursuant to Section 5.2(c)(iii) and
shall permit his continued participation in the Benefit Program through the
effective date of such termination.

 



--------------------------------------------------------------------------------



 



  (ii)   If the Executive terminates his employment hereunder for Good Reason,
(A) if there has not occurred a Change in Control, the Company shall also pay
him a severance payment equal to twelve (12) months of his Base Salary then in
effect (paid as salary continuation for the twelve months following the notice
of termination), plus the pro-rata portion of the target bonus determined
pursuant to Section 5.2(c)(iii); (B) if there has occurred a Change in Control,
the Company shall pay him a severance payment in a lump sum equal to the sum of
the target bonus plus 200% of his annual Base Salary then in effect, and (C) in
either case, the Executive’s employment shall be deemed to continue for the
balance of the term identified in Section 1 above for purposes of determining
his participation in the Company’s medical and dental insurance plans; provided,
however, that if such participation by him after termination of employment is
not permitted under such plans, the Company will instead pay the Executive the
monetary value of the premium(s) that it would have paid on the Executive’s
behalf if such continued coverage were permitted. The Company will pay the total
costs of the Executive’s participation in such plans or the equivalent thereof.
If during the period the Executive would have received an automobile allowance,
the Company shall pay him a lump sum pro-rata portion of the allowance, equal to
the amount it would have paid had employment continued under the current term of
the Agreement. The Executive also will be provided out-placement assistance
utilizing a consultation service designated and paid for by the Company.
Furthermore, all stock options granted to Executive shall immediately vest and
be exercisable for a period of 12 months following termination. .

  (c)   Definition of Change in Control. A “Change in Control” shall mean the
occurrence of an event set forth in any one of the following paragraphs:

  (i)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below and excluding a transaction whereby a person becomes the
Beneficial Owner of 20% or more of the combined voting power of the Company’s
then outstanding securities, but such transaction does not transfer the power to
control the management or the policies of the Company; or

 



--------------------------------------------------------------------------------



 



  (ii)   the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or

  (iii)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 20% ore more of the combined voting power of the Company’s then
outstanding securities; or

  (iv)   the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by the stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

      For purposes of this Section 5.3(c), the following definitions shall
apply: “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Act”), as modified and used in
Section 13(d) thereof, except that such term shall not include (i) the Company
or any of its subsidiaries, (ii) a trustee or other

 



--------------------------------------------------------------------------------



 



  fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company. “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Act. “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under Section 12 of the
Act.

  5.4   Termination by the Company other than for Cause.

  (a)   Compensation Upon Termination by the Company other than for Cause. If
the Company terminates the Executive’s employment hereunder without “Cause,” the
Company shall pay the Executive a severance payment equal to twelve (12) months
of his Base Salary then in effect (paid as salary continuation for the twelve
months following the notice of termination), plus the pro-rata portion of the
target bonus determined pursuant to Section 5.2(c)(iii).     (b)   Benefits Upon
Termination by the Company other than for Cause. If the Company terminates the
Executive’s employment hereunder without “Cause,” the Executive’s employment
shall be deemed to continue for the balance of the term identified in Section 1
above for purposes of determining his participation in the Company’s medical and
dental insurance plans; provided, however, that if such participation by him
after termination of employment is not permitted under such plans, the Company
will pay for equivalent coverage. The Company will pay the total costs of the
Executive’s participation in such plans or the equivalent thereof. If during the
period the Executive would have received an automobile allowance, the Company
shall pay him a lump sum pro-rata portion of the allowance, equal to the amount
it would have paid had employment continued under the current term of the
Agreement. The Executive also will be provided out-placement assistance
utilizing a consultation service designated and paid for by the Company.
Furthermore, all stock options granted to Executive shall immediately vest and
be exercisable for a period of 12 months following termination.

  5.5   Successor. The Company, or any entity which controls the Company, shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business assets
of the Company by written agreement expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had occurred. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to all or substantially all of its business or assets which becomes bound by all
of the terms and conditions of this Agreement.

  5.6   Requirement of a General Release. The Executive agrees that, as a
condition to receiving the compensation and benefits described in
Sections 5.3(b), 5.4(a), or

 



--------------------------------------------------------------------------------



 



      5.4(b), the Executive will first execute a general release of claims in a
form acceptable to the Employer. The compensation and benefits shall begin
within ten (10) business days following the later of the Company’s receipt of
the general release of claims or the expiration of the revocation period (to the
extent that there is a revocation period) without the general release of claims
being revoked by the Executive.

6.   Restrictions.

  6.1   Confidential Information. The Executive agrees that during and after the
period of his employment he will not, without authorization from the Company,
divulge, disclose or otherwise communicate to any person or company any
confidential or proprietary information pertaining to the Company’s business,
functions or operations, products, services, plans strategies, financial
performance, customers, employees, or contracts (collectively, “Confidential
Information”), except in connection with the discharge of his duties hereunder,
or pursuant to the order of a court of competent jurisdiction. The Executive and
the Company agree that the term “Confidential Information” shall have the
broadest possible meaning permitted by law and shall include any and all
information described in the Company’s standard confidentiality agreement with
employees. The Executive further agrees that, upon termination of his employment
with the Company for any reason, he will promptly return to the Company all
books and records of or pertaining to the Company’s business, and all other
property belonging to the Company which is in his custody or possession.

  6.2   Non-Compete. During his employment by the Company and for twelve (12)
months thereafter regardless of how his employment ends, subject to Section 2.2
above, the Executive shall not anywhere in the United States or in any other
country in which the Company markets or sells its products or services:
(i) solicit or encourage any client or customer of the Company to terminate,
reduce or alter in a manner adverse to the Company any existing business
arrangements with it; (ii) provide services to any entity as an employee,
consultant, contractor, partner, director, officer, agent, or contractor if the
entity competes with the Company by engaging in the Business and the services to
be provided by the Executive are substantially similar to or otherwise
competitive with those previously provided by the Executive to the Company; or
(iii) own an interest in any entity that competes with the Company by engaging
in the Business, provided, however, that the Executive may own, as a passive
investor, securities of any such entity that has outstanding publicly traded
securities so long as the Executive’s direct holdings in any such entity shall
not in the aggregate constitute more than 5% of the voting power of such entity.
For the purposes of Section 6.2, the “Business” shall mean the matters described
in the Company’s Annual Report on Form 10-K filed immediately prior to the end
of the Executive’s employment, and the entities that “compete with the Company”
shall include without limitation those companies listed as competing with the
Company in the Company’s Annual Report on Form 10-K filed immediately prior to
the end of the Executive’s employment. Without the prior written approval of the
Board, the Executive further agrees that during the twelve (12) month period
following the termination

 



--------------------------------------------------------------------------------



 



      of his employment for any reason, he will not solicit for employment any
employee of the Company or any person who was employed by the Company within
three (3) months of such solicitation. It is further agreed and understood that
the Executive shall not engage in any conduct or communication which shall
disparage the Company or interfere with its current or prospective business
relationships.

  6.3   Cause of Action. The parties hereby declare that the rights of the
Company are of a unique nature, the loss of which may cause irreparable harm,
and it may be impossible to measure in money the damages which will accrue to
the Company by reason of the loss of such rights or a failure by the Executive
to perform or adhere to any of the obligations under Sections 6.1 or 6.2 hereof.
The Executive expressly acknowledges that remedies at law alone will be
inadequate to compensate the Company for any breach or violation of any of the
provisions of Sections 6.1 or 6.2 hereof, and that the Company, in addition to
all other remedies hereunder or thereunder, shall be entitled, as a matter of
right, to seek injunctive relief, including specific performance, with respect
to any such breach of violation, in any court of competent jurisdiction.

  6.4   Modification/Severability. If any of the restrictions contained in
Section 6 are determined by any court of competent jurisdiction or other
adjudicator to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, then the Executive and the Company agree
that the court or adjudicator shall interpret and modify such restriction(s) to
be effective for the maximum period of time for which it/they may be enforceable
and over the maximum geographical area as to which it/they may be enforceable
and to the maximum extent in all other respects as to which it/they may be
enforceable. The Executive and the Company further agree that such modified
restriction(s) shall be enforced by the court or adjudicator. In the event that
modification is not possible, then the Executive and the Company agree that,
because each of the Executive’s obligations in Section 6 is a separate and
independent covenant, any unenforceable obligation shall be severed and all
remaining obligations shall be enforced.

7.   Legal Matters.

  7.1   Resolutions of Conflict. Other than for any claims or causes of action
which, in whole or in part, assert any violation by the Executive of Section 6,
any and all disputes, claims and controversies between the parties hereto
concerning the validity, interpretation, performance, termination or breach of
this Agreement, which cannot be resolved by the parties within ninety (90) days
after such dispute, claim or controversy arises shall, at the option of either
party, be referred to and finally settled by arbitration. Such arbitration shall
be initiated by the initiating party giving notice (the “Arbitration Notice”) to
the other party (the “Respondent”) that it intends to submit such dispute, claim
or controversy to arbitration. Each party shall, within thirty (30) days of the
date of the Arbitration Notice is received by the Respondent, designate a person
who is approved as an

 



--------------------------------------------------------------------------------



 



      American Arbitration Association arbitrator to act as an arbitrator, if
either party fails to designate a person to Act as an arbitrator within the time
specified herein the arbitration shall be conducted by the sole designated
arbitrator. The two arbitrators appointed by the parties shall, within thirty
(30) days after their designation appoint a third arbitrator who shall act as
presiding arbitrator (the “Presiding Arbitrator”). If the two arbitrators
designated by the parties are unable to appoint a Presiding Arbitrator, the
Presiding Arbitrator shall be appointed according to the rules of the American
Arbitration Association as in effect on the date the notice of submission to
arbitration is given (the “Rules”).         Such arbitration shall be held in
the Gaithersburg, Maryland area in accordance with the Rules except as otherwise
expressly provided herein. The arbitrators shall, by majority vote, render a
written decision stating reasons therefore in reasonable detail within three
(3) months after the appointment of all the arbitrators. Each party shall bear
its own costs and attorneys fees. All other costs and expenses of arbitration
shall be apportioned between the parties by the arbitrators. The award of the
arbitrators shall be final and binding, and judgment thereon may be rendered by
any court having jurisdiction thereof, or application may be made to such court
for the judicial acceptance of the award and an order of enforcement as the case
may be.

  7.2   Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given if delivered personally or mailed first class,
postage prepaid, by registered or certified mail, addressed to either party at
the address first written above (or to such other address as either party shall
designate by notice in writing to the other party in accordance herewith).

8.   Miscellaneous.

  8.1   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed within Maryland, without regard to the
principles of conflict of laws.     8.2   Headings. The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.     8.3   Entire Agreement.
This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter hereof, and from and after the date hereof
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof provided, however, that the benefits
conferred under this Agreement are in addition to, and not in lieu of, any and
all benefits conferred under plans and arrangements currently in effect for the
Executive.

 



--------------------------------------------------------------------------------



 



  8.4   Assignment. This Agreement is binding upon and shall inure to the
benefits of the Executive and his estate, but the Executive’s rights and
obligations hereunder may not be assigned or pledged by him.     8.5  
Modification. This Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms or covenants hereof may be waived, only by
written instrument executed by both of the parties hereto or in the case of a
waiver, by the party waiving compliance.     8.6   Section 162(m). In the event
compensation payable to the Executive hereunder in any single tax year would
result in the non-deductibility of a portion of such compensation by the Company
solely by reason of Section 162(m) of the Internal Revenue Code of 1986, as
amended, then, and in such event, the Company shall be permitted to defer
payment of such non-deductible amount to the Executive to be paid to him on the
first day of the succeeding tax year of the Company.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement with legal and binding effect as of the day and year first above
written.

         
 
  ACE*COMM CORPORATION    
 
       
 
  /s/ George T. Jimenez    
 
 
 
By: George T. Jimenez, Chairman    
 
       
 
  THE EXECUTIVE    
 
       
 
  /s/ James Greenwell    
 
 
 
James Greenwell    

 



--------------------------------------------------------------------------------



 



SCHEDULE A

      Group Plans   Benefit      
ACE*COMM Group Medical Plan
  Varies
ACE*COMM Group Life Insurance Plan
  Two times annual salary
ACE*COMM Group Short-Term Disability Plan
  70% of weekly earnings after 14 Days, continuing up to 11 weeks. Maximum
weekly benefit is $1,000, with reduction in benefit depending on age at time of
disability.
ACE*COMM Group Long-Term Disability Plan
  60% of monthly earnings after 90 days. Maximum monthly benefit is $10,000,
with reduction in benefit depending on age at time of disability. Benefit is
reduced at retirement age.

Executive Plans/Benefits
Incentive Compensation Plan
Amended and Restated Omnibus Stock Plan

 